Citation Nr: 1444798	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-02 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for an upper back disorder.

4.  Entitlement to service connection for a middle back disorder.

5.  Entitlement to service connection for a lower back disorder.

6.  Entitlement to service connection for a respiratory disorder, claimed as sinusitis.

7.  Entitlement to an initial compensable evaluation for headaches.




REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to September 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that, in pertinent part, granted service connection for headaches that was assigned an initial noncompensable evaluation, effective from November 19, 2010, and denied service connection for a heart condition, upper, middle, and lower back disorders, seasonal rhinitis (claimed as sinusitis), and bilateral hearing loss.

An August 2010 Board decision denied the Veteran's claim for service connection for bilateral hearing loss.  The Board's decision is final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(b) (2013). 

In the June 2011 rating decision, and January 2012 statement of the case (SOC), the RO explicitly considered the claim for service connection for bilateral hearing loss as reopened.  The Board must, however, make an independent determination as to whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001)

The United States Court of Appeals for Veterans Claims (court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2009).  In light of Brokowski, Robinson, and Clemons, the Board has recharacterized the Veteran's sinusitis disorder claim as indicated on the title page.  

The matter of the reopened claim for service connection for bilateral hearing loss, and the claims for service connection for respiratory, heart, and back disorders, and an initial compensable rating for headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The August 2010 Board decision denied the Veteran's claim of service connection for bilateral hearing loss, reconsideration has not been ordered, and the decision was final when issued.

2.  The evidence added to the record since the August 2010 Board decision that denied the claim for service connection for bilateral hearing loss raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The August 2010 Board decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1103 (2012).

2.  The evidence received since the August 2010 Board decision is new and material and the claim is reopened. 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Given that this decision reopens the claim of entitlement to service connection for bilateral hearing loss, and then remands the reopened claim for further development, an exhaustive analysis of VA's attempt to comply with these statutes is not in order as to this matter

II. New and Material Evidence

The August 2010 Board decision denied the Veteran's claim of service connection for bilateral hearing loss, finding that the claimed condition existed prior to service and there was no evidence that it increased in severity during his active military service.  See e.g., 38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2013).

The evidence of record at the time of the Board's August 2010 decision included service treatment records indicating that, when examined for enlistment in July 1969, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
0
30
60
LEFT
-10
-10
-10
45
40

The examination report shows that the Veteran was placed on an "H-2" profile.  (The "PULHES" profile reflects the overall physical and psychiatric condition of a veteran on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect below the medical fitness for retention in military service); and the "H" reflects the state of the "hearing and the ear".  See Odiorne v. Principi, 3 Vet. App. 456-7 (1992).)

A May 1981 audiogram, performed shortly before the Veteran's separation for active service, revealed little or no change his hearing acuity from the deficits noted when examined for enlistment.  According to an ear, nose and throat (ENT) consultation record dated at the time, the examining physician reported that the current audiogram findings were "not much, if any, worse than Induction audiogram done 1970 at the 1000 and 2000 levels" and that "[t]he higher levels [were] also quite similar on paper."  The physician diagnosed the Veteran with stabilized hi-tone neurosensory hearing loss.

A June 2008 VA examination report indicates that the examiner opined that the Veteran's bilateral hearing loss was less likely as not caused by military noise exposure.  The examiner noted that a bilateral high frequency hearing loss was present at enlistment and there was no progression from enlistment to separation from service.

June 2008 and August 2009 opinions from R.A.C., a private audiologist, relate the Veteran's hearing loss to noise exposure incurred during military service.

Also of record was the Veteran's testimony during a July 2009 hearing before a Veterans Law Judge.

Unless reconsideration is ordered, Board decisions are final when issued.  38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the claim was received in January 2011.  The evidence added to the record since the August 2010 Board decision includes a January 2011 signed statement from C.A.F., Au. D.  Dr. C.A.F. noted the Veteran's reported history of acoustic trauma from loud computer rooms in service and opined that it was "quite likely" that the noise exposure the Veteran experienced in service was the beginning of his hearing loss.  The type and degree of his hearing level was consistent with noise-induced hearing loss.

In a February 2011 signed statement, S.A.M., M.D., noted that, while the Veteran had chronic hearing loss that began prior to his active service, it was "clear that he had worsening of his symptoms of hearing loss through his military career."  Dr. S.A.M. opined that "it is at least as likely as not that his hearing was worsened while in [active service]."

Overall, the written evidence added to the record since the last final denial describes an in-service injury and includes statements as to its onset and continuous symptomatology that tend to suggest that a current hearing disorder may be related to active service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.


REMAND

Bilateral Hearing Loss

When examined for enlistment into service in July 1969, bilateral hearing loss was demonstrated on audiological evaluation.  Audiometric examination performed in May 1981, prior to separation, revealed little or no change in hearing acuity from the deficits noted at enlistment, according to an ENT physician.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-2003

In February 2011, Dr. S.A.M. stated that it was "clear that [the Veteran] had worsening of his symptoms of hearing loss through his military career" and opined that "it is at least as likely as not that his hearing was worsened while in [active service]."

However, in June 2011, the VA audiologist opined that, given that the Veteran had no progression from induction to separation in his hearing thresholds, hearing loss was not caused by or a result of military noise exposure.  The examiner suggested that the Veteran's currently diagnosed bilateral hearing loss pre-existed service in that she opined that there was no progression from induction to separation in hearing thresholds, so hearing loss was not caused by or a result of military noise exposure, but she did not indicate whether it clearly and unmistakably pre-existed active service and was not aggravated by such service.  See 38 U.S.C.A. § 1111.

A new VA examination is needed to determine the etiology of any hearing loss disability, including a determination as to whether the disability worsened in military service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Board's reopening of the Veteran's claim entitles him to a new VA examination.  See Shade, supra.

Back Disorder

Service treatment records include an August 1972 clinical record that reflects the Veteran's complaint of pain in the lumbar region, that was present intermittently for one month.  Examination revealed paravertebral spasms and the impression was lumbar back pain.  He complained of a backache in December 1972, at which time viral gastroenteritis was diagnosed.  

In October 1979, the Veteran complained of tenderness in the lower trapezius and tenderness was noted.  The assessment was muscular spasm in the cervical spine.  Results of X-rays taken at the time showed some straightening of the normal lordotic curvature and narrowing of the intervertebral disc space at the level of C6-C7, but no other abnormalities were noted.

In a January 2011 medical record, Dr. S.A.M. noted that the Veteran's military records indicate visits for low back and cervical spine pain.  In his February 2011 statement, Dr. S.A.M. observed that the Veteran was treated while in the military for episodes of neck and low back pain and continued to have "intermittent similar symptoms."

A May 2011 VA examination report prepared by a nurse practitioner indicates that the Veteran gave a history of a backache in service associated with another illness.  X-rays showed mild to moderate degenerative change of the mid thoracic and lumbosacral spine.  The diagnosis was degenerative arthritis of the thoracic and lumbar spine.  

The examiner opined that it was less likely as not that the Veteran's back disorder was caused by military service.  It was noted that the Veteran did not sustain any significant back injures on active duty and rarely had any low back pains or stiffness.  The examiner found the Veteran's degenerative changes of the thoracic and lumbar spine consistent with age and occupation (bus driver).  

However, the examiner did not address the Veteran's complaints of lumbar and cervical spine pain noted in the August 1972 and October 1979 clinical records.  The examination report is inadequate and a new VA examination is warranted to determine the etiology of any current upper, middle, or low back disorder found to be present.

Respiratory Disorder

Service treatment records show that the Veteran was repeatedly treated for respiratory complaints.  He was diagnosed with an upper respiratory infection (in June 1972, June 1976, and April 1979), viral syndrome (in April 1974 and June 1978), pharyngitis (in November 1975 and May 1977), bronchitis (in November 1975 and April 1979), and frontal sinus congestion (in December 1976).

VA outpatient records indicate that the Veteran's medical problems include a cough (in June 2009) and allergic rhinitis (in May 2011).

In his February 2011 statement, Dr. S.A.M. reported that the Veteran had chronic rhinitis.  The physician commented that, while it is was unclear by the service treatment records that the Veteran had chronic rhinitis in service, he was treated on multiple occasions for sinusitis and upper respiratory infections.

In May 2011, the VA examiner diagnosed the Veteran with seasonal allergic rhinitis.  According to the examiner, the Veteran denied chronic symptoms of sinusitis other than his current postnasal drip that as from allergic rhinitis.  There were no symptoms of ongoing sinusitis and, while service treatment records indicate at least one treatment for acute sinusitis, there was no interval treatment of ongoing sinusitis other than "infrequent acute episodes" that were treated and resolved.  Allergic rhinitis was not the same as acute or chronic sinusitis and therefore, the Veteran's postnasal drip syndrome was less likely as not caused by or the result of acute frontal sinusitis for which he was treated in 1976 on active duty. 

However, it does not appear that the VA examiner considered all the Veteran's in-service respiratory complaints and diagnoses, or if the Veteran's respiratory findings in service represent the onset of any current disorder.  See e.g., Ingram v. Nicholson, 21 Vet. App. at 256-57; Brokowski v. Shinseki, 23 Vet. App. at 86-87; Clemons v. Shinseki, 23 Vet. App. at 5.  In light of the foregoing, the Board finds that a new VA examination is warranted.

Headaches

In his February 2011 statement, Dr. S.A.M. reported that he examined the Veteran in January 2011 and found that he had chronic severe headaches that were "intermittent and prostrating in nature."  

However, according to the May 2011 VA examination report, the Veteran had episodes of cluster headaches once every 3 to 4 years.  Each headache lasted several hours and occurred for one or two days.  His last headache occurred 3 to 4 years earlier.  The diagnosis was infrequent cluster headaches.

Given the disparity in clinical findings, and given that the Veteran's VA examination is more than three years old, Board finds that another VA examination is needed in order to ascertain the current degree of severity of his disorder.  See 38 C.F.R. § 3.159(c)(4) (2013).

All Claims

The Veteran's claims file contains VA medical records dated to July 2011, with a handwritten note on that record indicating that "all CAPRI not printed," suggesting the availability of additional records.  Indeed, the January 2012 SOC shows that the RO reviewed VA medical records dated to October 2011.  There are no VA treatment records in the Veteran's electronic files.  Thus, the RO reviewed evidence not currently available to the Board.


Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment in the VA Nebraska-Western Iowa Health Care System, dated since July 2011, and from any additional VA and non-VA medical provider identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After completing the development requested above, schedule the Veteran for a VA examination (an ENT examination performed by a physician) to determine the etiology of his diagnosed bilateral hearing loss.  The Veteran's claims file must be made available to the examiner prior to the examination.  The physician-examiner is requested to address the following.

a. The examiner should opine as to whether any current bilateral hearing loss disability clearly and unmistakably pre-existed service and, if so, whether the disability was clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease.

b. If either or both questions in paragraph (a) above are answered in the negative, the opinion provider should opine as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral hearing loss disability  had its onset in service, is related to the Veteran's hearing problems in service, or is otherwise the result of a disease or injury in service.

c. If any hearing loss disability is a congenital condition, the opinion provider should opine as to whether the condition is a congenital defect or disease.

d. The opinion provider must provide reasons for each opinion given. 

e. If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

3. Schedule the Veteran for a VA orthopedic examination performed by a physician to determine the etiology of any upper, mid, or lower back disorder found to be present.  The claims folder should be provided to the examiner for review in conjunction with the examination and the examiner should indicate in the report that the folder was reviewed.  All indicated tests and studies should be performed, and all clinical findings reported in detail.

a. The physician-examiner should render an opinion as to whether it is at least as likely as not (at least a 50 percent probability or better) that any disability of the upper, middle (thoracic), or lower (lumbosacral) back is related to the Veteran's active service, including the findings noted in his service treatment records (including in August and December 1972 and October 1979).

b. Reasons should be provided for all opinions rendered.  

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

4. Schedule the Veteran for appropriate VA examination performed by a physician to determine the etiology of any respiratory condition, including chronic rhinitis or sinusitis found to be present.  The claims folder must be made available to and reviewed by the examiner.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The physician-examiner should address the following:

a. does the Veteran have a currently diagnosed respiratory disorder, including chronic rhinitis, sinusitis, or another disability? 

b. If so, is it at least as likely as not (50 percent probability or more) that any current respiratory disability had its onset in service, is related to the Veteran's respiratory problems in service, or is otherwise the result of a disease or injury in service, including the findings noted in the Veteran's service treatment records (including an upper respiratory infection noted in June 1972, June 1976, and April 1979, a viral syndrome noted in April 1974 and June 1978, pharyngitis noted in November 1975 and May 1977, bronchitis noted in November 1975, and April 1979, and frontal sinus congestion noted in (in December 1976).

c. Reasons should be provided for all opinions rendered.

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

5. Schedule the Veteran for a VA examination by a VA neurologist or other qualified physician to determine the current severity and all manifestations of the Veteran's service-connected headache disorder.  The claims file should be made available to the examiner for review prior to the examination and such review should be noted in the examination report.  All indicated special studies deemed necessary must be conducted.

a. The physician-examiner should indicate if the Veteran has prostrating attacks and, if so, how many prostrating attacks the Veteran experiences over a month-long period, an indication of how long these attacks last, and whether they cause severe economic inadaptability.

b. Reasons should be provided for all opinions rendered.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

6. The AOJ should review the opinions/examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

7. If the determination remains unfavorable to the appellant, the AOJ must issue a supplemental statement of the case and provide him and his attorney a reasonable period of time in which to respond before this case is returned to the Board

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


